As filed with the Securities and Exchange Commission on October 14, 2011 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This PEANo.268 hereby incorporates PartsA, B and C from the Fund’s PEANo.261 on FormN-1A filed September 20, 2011.This PEANo.268 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.261. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 268 to its Registration Statement meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Act and the Registrant has duly caused this Post-Effective Amendment No. 268 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the County of Milwaukee and State of Wisconsin, on the 14th day of October, 2011. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel Vice President, Treasurer and Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 268 to its Registration Statement has been signed below on October 14, 2011, by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Chairperson, President and Trustee Joseph C. Neuberger Dr. Michael D. Akers* Independent Trustee Dr. Michael D. Akers Gary A. Drska* Independent Trustee Gary A. Drska Jonas B. Siegel* Independent Trustee Jonas B. Siegel * By: /s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 217 to its Registration Statement on Form N-1A with the SEC on March 11, 2011, and is incorporated by reference. 2 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 3
